PER CURIAM.
The plaintiff appeals a final judgment on a jury verdict. The single point presented urges error upon the trial court’s denial of plaintiff’s motion for a new trial. The weight of the evidence and a claimed prejudicial comment of defendant’s counsel are *261urged as grounds for a new trial. We hold that the record supports the verdict and that the claimed prejudicial comment concerning workman’s compensation was in response to statements by plaintiff’s attorney. The judgment is affirmed. See Ward v. Hopkins, 81 So.2d 493 (Fla.1955); and Pix Shoes of Miami, Inc. v. Howarth, 201 So.2d 80 (Fla.3d DCA 1967). See also Murray v. State, 154 Fla. 688, 18 So.2d 782 (1944); and Tyson v. State, 87 Fla. 392, 100 So. 254 (1924).
Affirmed.